—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cohen, J.), rendered February 7, 1992, convicting him of assault in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the prosecutor violated the court’s Sandoval ruling by questioning the defendant regarding the facts and circumstances of the defendant’s prior plea of guilty to a violation of the Vehicle and Traffic Law, a prior dismissed indictment, and the defendant’s violation of an order of protection. Contrary to the defendant’s contention, the court’s Sandoval ruling permitted inquiry into the defendant’s violation of an order of protection. Thus, inquiry regarding that violation was not error. The defendant’s remaining contentions with respect to the alleged violation of the Sandoval ruling are unpreserved for appellate review (see, CPL 470.05 [2]), and in any event, are without merit, because the defense counsel opened the door to the inquiry (see, People v Crandall, 67 NY2d 111, 119; People v Julien, 182 AD2d 642).
The defendant was not deprived of the effective assistance of counsel (see, People v Baldi, 54 NY2d 137; People v Satterfield, 66 NY2d 796).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Thompson, J. P., Copertino, Pizzuto and Santucci, JJ., concur.